DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of layers of the cover layer as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the lattice mismatch between the material of the cover layer and the material of the layer stack.” Examiner notes there is insufficient basis for each of these recitations of “the material” in the claim. A material of the layer stack has not been affirmatively set forward. Additionally, claim 1 sets forth that the cover layer includes “at least one semiconductor material,” and further requires “a plurality of layers” that are doped differently. Thus, the limitation with respect to the cover layer is further indefinite for failure to identify which material is being referenced. Are there more than one materials as implied by “at least one?” Which layer of the plurality of layers has the material being claimed? Because it is unclear exactly what materials are being claimed, the claim is rejected as being indefinite. Under the broadest reasonable interpretation, the claim will be interpreted as comparing any material in the layer stack with any material used in the cover layer.
Claim 7 recites the limitation "the band gap of the material of the cover layer is larger than the band gap of the material of the layer stack" in line 2. Examiner notes there is insufficient basis for each of these recitations of “the material” in the claim. A material of the layer stack has not been affirmatively set forward. Additionally, claim 1 sets forth that the cover layer includes “at least one semiconductor material,” and further requires “a plurality of layers” 
Claim 8 recites the limitation “covalent bonds exist between the material of the side walls and the material of the cover layer.” Examiner notes there is insufficient basis for each of these recitations of “the material” in the claim. A material of the layer stack has not been affirmatively set forward. Additionally, claim 1 sets forth that the cover layer includes “at least one semiconductor material,” and further requires “a plurality of layers” that are doped differently. Thus, the limitation with respect to the cover layer is further indefinite for failure to identify which material is being reference. Are there more than one materials as implied by “at least one? Which layer of the plurality of layers has the material being claimed? Because it is unclear exactly what materials are being claimed, the claim is rejected as being indefinite. Under the broadest reasonable interpretation, the claim will be interpreted as comparing any material in the layer stack with any material used in the cover layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano (U.S. Patent No. 7,274,720 B2).
Regarding claim 1, Asano discloses an optoelectronic semiconductor body with:
a layer stack (FIG. 1: 2/3/4, see col. 5, line 22-25) with:
	an active region which is configured to emit electromagnetic radiation and which comprises a main extension plane (FIG. 1: 3, see col. 5, line 24), wherein
the layer stack comprises side walls which extend transversely to the main extension plane of the active region (FIG. 1: sidewalls of 2/3/4),
the sidewalls are covered at least in places with a cover layer which is formed with at least one semiconductor material (FIG. 1: 6/7, see col. 5, lines 60-61); and
the cover layer comprises a plurality of layers which are arranged above one another and are doped differently (FIG. 1: 6 is p-type, see col. 5, line 60 and 7 is arranged above 6 and is n-type, see col. 5, line 61).
Regarding claim 2, Asano discloses the layer stack comprises a p-doped region (FIG. 1: 4, see col. 5, line 25) and an n-doped region (FIG. 1: 2, see col. 5, line 21), wherein the active region is arranged in the stack direction between the p-doped region and the n-doped region (FIG. 1: 3 arranged between 2 and 4).
Regarding claim 3, Asano discloses the cover layer completely covers the active region on the sidewalls (FIG. 1: 6/7 completely cover sidewalls of 3).
Regarding claim 4, Asano discloses at least one of the sidewalls encloses an angle of 90 degrees or less with the main extension plane of the active region (FIG. 1: sidewalls make an acute angle with the extending plane of 3).
Regarding claim 9, Asano discloses an upper surface of the layer stack is free of the cover layer (FIG. 1: 6/7 not disposed on top of 4).
Regarding claim 10, Asano discloses the side walls are free of traces of a separation process (Examiner notes that the limitation defines the invention in negative terms, as in by what is not present rather than by affirmatively asserting what the invention is. As such, under the broadest reasonable interpretation, the limitation is interpreted as 
Regarding claim 11, the limitation “the optoelectronic semiconductor body is an electrically pumpable emitter” refers to the manner in which the device is operated rather than structurally distinguishing the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case Asano teaches all of the structural limitations of the claim, thus the manner of operating the device as an electrically pumpable emitter does not distinguish the claim over the Asano device. As such, Asano anticipates the claim.
Regarding claim 12, the limitation “the optoelectronic semiconductor body is an optically pumpable emitter” refers to the manner in which the device is operated rather than structurally distinguishing the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case Asano teaches all of the structural limitations of the claim, thus the 
Claim Rejections - 35 USC § 102/103
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Asano (U.S. Patent No. 7,274,720 B2) as evidence by Karnutsch et al. (U.S. Patent No. 7,195,991 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Asano (U.S. Patent No. 7,274,720 B2) in view of Karnutsch et al. (U.S. Patent No. 7,195,991 B2)
The information pertinent to rejections under 35 U.S.C. § 103, including the text of those code sections, can be found in the 103-specific rejections below.
Regarding claim 7, Asano discloses a material of the layer stack has a bandgap of 1.6 eV (see col. 5, line 47), and further discloses that a material of the cover layer is AlGaInP (see col. 5, lines 51-54). While Asano does not explicitly disclose the bandgap of this material, the language claims the structure int terms of a property or characteristic of the material of the structure – as in, the claim is related to the bandgap of the cover layer, which is a property or characteristic that is inherent to the material of the cover layer.
In this case, the material taught by Asano, AlGaInP inherently has a bandgap higher than 1.6 eV (see Karnutsch, col. 1, lines 38-39, teaching that the bandgap of AlGaInP ranges from 1.9 – 2.2eV). As such, the limitation that “the band gap of the material of the cover layer is larger than the band gap of the material of the layer stack” is anticipated by Asano, under the broadest reasonable interpretation (see also discussion of the BRI of this limitation in the indefiniteness rejections set forth above).
Examiner further notes that where applicant claims a product in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function, property, or characteristic is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. In re Best, 562 F.2d, 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). As this is a case where Asano differs from the claim only in that the bandgap of AlGaInP is not explicitly disclosed, concurrent rejections are appropriate.
As such, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Karnutsch to the teachings of Asano and arrive at the claim 7 limitation by utilizing the specific AlGaInP material taught by Karnutsch as the AlGaInP material of the cover layer. The reasoning being that the selection of a known material (AlGaInP having a specific bandgap) for its intended use (as a semiconducting layer in a light-emitting device) supports a prima facie case of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP § 2144.07.
Furthermore it would have been obvious to optimize the bandgap of AlGaInP, from the teachings of Karnutsch noting the general conditions of the bandgap and its optical effects, and arrive at a bandgap that meets the claim 7 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 7,274,720 B2) in view of Rosenius et al. (U.S. Pub. No. 2021/0226102 A1).
Regarding claim 5, Asano is silent in regard to at least one of the side walls encloses an angle greater than 90° with the main extension plane of the active region.
Rosenius discloses at least one of the side walls encloses an angle greater than 90° with the main extension plane of the active region (FIG. 1: sidewall encloses an angle with the extension plane of 33 equal to 180-β; Rosenius further discloses that β is ideally 45°, see paragraph 0068, meaning the enclosed angle is 135°, which is greater than 90° and lies within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Rosenius to the teachings of Asano so as to ensure light generated by the active layer and reflected by the sidewall enters the extraction surface of the device at an angle smaller than the critical angle, see paragraph 0053). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Rosenius to the teachings of Asano and arrive at the claimed range limitation because in the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 7,274,720 B2) in view of Bour et al. (U.S. Pub. No. 2018/0097145 A1), as evidenced by Grandusky et al. (U.S. Pub. No. 2018/0331253 A1).
Regarding claim 6, Asano discloses a preference for lattice matching between materials in the device (see col. 10, line 28), but is silent in regard to a lattice mismatch percentage between the cover layer and the material of the layer stack. 
Bour discloses the material of the cover layer and the material of the layer stack are lattice-matched (FIG. 5E: 502, see paragraph 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bour to the teachings of Asano so as to minimize defects and mitigate surface recombination at the sidewalls (see paragraph 0064).
Examiner notes that under the broadest reasonable interpretation, “mismatch” and “match” have opposite meanings – as in where two structures are “matched” they are not mismatched. Thus, where two things are said to match, they can be said to have 0% mismatch under the BRI. As such, a cover layer that is formed to “match the lattice structure” of the layer stack can be interpreted to mean a mismatch of 0%, especially in the case where, as here, the prior art references are both indicating a preference for matching (trying to get the mismatch as minimal as possible). However, Examiner further references paragraphs 0021 and 0036 of Grandusky, which provide evidence as to how one of ordinary skill in the art would interpret the term lattice-matched. In paragraph 0036, Grandusky indicates that the phrase “substantially lattice-matched” indicates less than 5% deviation. Paragraph 0021 further indicates that the uncertainty therein is attributable to the “substantially” portion of the phrase. As such, one of ordinary skill in the art would understand two layers that are lattice matched would have a deviation of substantially 0%.
Thus, under the broadest reasonable interpretation, Asano as modified by Bour discloses a lattice mismatch between the material of the cover layer and the material of the layer stack is less than 1%.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 7,274,720 B2) in view of Bour et al. (U.S. Pub. No. 2018/0097145 A1) and Knorr, Jr et al. (U.S. Patent No. 10,355,150 B2).
Regarding claim 8, Asano is silent in regard to covalent bonds between the material of the side walls and the material of the cover layer.
Bour discloses the cover layer satisfies any dangling bonds present within the material of the side walls (see paragraph 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bour to the teachings of Asano such that the material of the cover layer is bonded to the material of the side walls. The motivation to do so is minimize defects at the sidewall and preserve lattice structure (see paragraph 0064).
However, the combination of Asano and Bour does not explicitly disclose that these bonds comprise covalent bonds.
Knorr discloses achieving passivation of III-V layers by creating covalent bonds between dangling bonds on the surface and a passivation layer (see col. 2, line 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Knorr to the teachings of the combination such that the bonds are covalent so as to eliminate surface defects states (see col. 2, line 49).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 7,274,720 B2) in view of Choe et al. (U.S. Patent No. 8,928,004 B2).
Regarding claim 13, Asano discloses the layer stack is arranged on a substrate (FIG.  1: 1, see col. 5, line 30).
Asano is silent in regard to at least one of the side walls encloses an angle greater than 0° and at most 30° with a crystal direction of the substrate in a plane which is parallel to the main extension plane of the active region.
Choe discloses at least one of the side walls encloses an angle greater than 0° and at most 35° with a crystal direction of the substrate in a plane which is parallel to the main extension plane of the active region (FIG. 5(b), see col. 19, line 36). It would have been obvious to one of ordinary skill to apply the teachings of Choe to the teachings of Asano such that the side wall is arranged at an angle to a crystal direction of the substrate so as to improve crystallinity and surface flatness of the layers in the layer stack (see col. 19, lines 42-44). 
Additionally it would have been obvious from the teachings of Choe, which teaches a range of angles that overlaps Applicant’s claimed range of angles, to form the sidewalls such that they meet the claim 13 limitation. The rationale being that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 7,274,720 B2) in view of Hamster et al. (U.S. Patent No. 6,775,308 B2).
Regarding claim 14, Asano is silent in regard to a plurality of bodies arranged in a two-dimensional arrangement.
Hamster discloses a plurality of optoelectronic semiconductor bodies arranged in a two-dimensional arrangement (FIG. 3: 304, see col. 3, line 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hamster to the teachings of Asano so as to create a controllable wavelength source (see col. 2, lines 33-38).
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 7,274,720 B2) in view of Rosenius et al. (U.S. Pub. No. 2021/ 0226102 A1) and Bour et al. (U.S. Pub. No. 2018/0097145 A1).
Regarding claim 15, Asano discloses method for producing an optoelectronic semiconductor body comprising: 
growing a layer stack with an active region which is configured to emit electromagnetic radiation and which comprises a main extension plane (FIG. 1: 2/3/4, see col. 5, lines 22-25; main extension plane being the plane representing the upper surface of the stack);
the layer stack comprising at least in the region of the active region, side walls which extend transversely to the main extension plane of the active region (FIG. 1: sidewalls of 2/3/4); and
a cover layer at least in places on the side walls of the layer stack (FIG. 1: 6/7, see col. 5, lines 51-61), wherein
the cover layer is formed with at least one semiconductor material (see col. 5, line 51 and col. 5, line 61), and
the sidewalls comprise a curved or inhomogeneous or not straight shape (FIG. 1: shape of sidewalls of 2/3/4).
Asano is silent in regard to etching the layer stack, and growing the cover layer.
Rosenius discloses etching a layer stack (see paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the etching method of Rosenius to achieve the sidewalls of Asano so as to precisely control the angles of inclination of the sidewalls (see paragraph 0067). 
Bour discloses epitaxially growing the cover layer over the side walls (FIG. 5E: 502, see paragraph 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the growth of Bour to the teachings of Asano so as to match the lattice structure of the sidewalls with minimal defects (see paragraph 0096).
Regarding claim 16, Asano discloses the layer stack comprises a p-doped region (FIG. 1: 4, see col. 5, line 25) and an n-doped region (FIG. 1: 2, see col. 5, line 21), wherein the active region is arranged in the stack direction between the p-doped region and the n-doped region (FIG. 1: 3 arranged between 2 and 4).
Regarding claim 17, Asano, as modified by Rosenius is silent in regard to a mask.
Bour discloses a masking layer is applied to the layer stack prior to etching the layer stack (FIG. 4: 117, see paragraph 0089). It would have been obvious to one of ordinary skill in the art to apply the teachings of Bour to the teachings of the combination so as to define trenches using a material that can survive conditions of etch processing (see paragraph 0089).
Regarding claim 18, Asano discloses the cover layer is removed from an upper surface of the layer stack (FIG. 1: 6/7 not disposed on top of 4).
Regarding claim 19, Asano discloses the optoelectronic semiconductor chip is separated through the cover layer after growing the cover layer (see FIG. 6).
Regarding claim 20, Asano, as previously modified by Bour discloses the cover layer is grown by means of metalorganic chemical vapor phase epitaxy (see paragraph 0096).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819